IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 15, 2009

                                     No. 08-31060                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MEHDI MOSADEGH, Doctor; CLAIRE MOSADEGH

                                                   Plaintiffs - Appellants
v.

STATE FARM FIRE AND CASUALTY CO.

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-CV-4427


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       The district court granted the defendant State Farm’s summary judgment
motion on the claims failed against it by its insureds, the Mosadeghs, whose
house was damaged in Hurricane Katrina. We review de novo.
       The district court held that the Mosadeghs could not recover against State
Farm under their insurance policy because they, on multiple occasions, failed to
submit to an examination under oath as required in the policy. On appeal, the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-31060

Mosadeghs argue that State Farm sent them letters denying coverage before the
scheduled examinations under oath, justifying their absence. But, as the district
found, the letters unequivocally state that State Farm was “reserv[ing] its rights
under the policy, including the right to deny coverage in its entirety” should the
concealment of fraud become known. The letters also advised that State Farm
was still in the process of analyzing the claim for coverage. On their face, the
letters did not deny coverage and did not justify the Mosadegh’s failure to submit
to an examination under oath.
       Because Louisiana law teaches that failure to fulfill policy requirements
that are conditions precedent to an insurance contract precludes suit under the
policy,1 the Mosadegh’s failure served as a basis on which to grant State Farm’s
summary judgment motion.
       The district court also found that State Farm showed that it had been
prejudiced by the failure of the plaintiffs to submit to examinations under oath.
The Mosadeghs challenge this finding, and for its part State Farm suggests it
need not even show prejudice. We do not pause on that Louisiana law question,
because State Farm has certainly demonstrated prejudice to its investigation
and adjustment capacity through the Mosadeghs’ unwillingness to submit to the
required examinations, as the district court held.
       AFFIRMED.




       1
         See, e.g., Lee v. United Fire & Casualty Co., 607 So. 2d 685, 688 (La. App. 1992);
Robbert v. Equitable Life Assur. Soc., 217 La. 325, 343 (1949).

                                            2